Citation Nr: 1600366	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-32 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to recognition of the appellant as a substituting party under 38 U.S.C.A. § 5121A for the appeal of the denial of the Veteran's claim for service connection for congestive heart failure, and if found to be an appropriate substituting party, entitlement to service connection for congestive heart failure. 

2.  Entitlement to dependency and indemnity compensation (DIC) for the cause of the Veteran's death, under 38 U.S.C.A. § 1151. 

3.  Whether the termination of nonservice-connected death pension benefits due to excess income was proper.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney
ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the appellant's motion for substitution as a claimant under 38 U.S.C.A. § 5121A for the appeal of the RO's October 2011 denial of the Veteran's claim for service connection for congestive heart failure.  The appellant has also submitted a Notices of Disagreement (NOD) with a November 2014 rating decision of the Wichita RO which denied entitlement to DIC under 38 U.S.C.A. § 1151, and a June 2013 decision from the Pension Management Center in St. Paul Minnesota which terminated her award of non-service connected death pension benefits as of January 1, 2013, due to excess income.  Jurisdiction subsequently transferred to the RO in Muskogee, Oklahoma. 

The issues of entitlement to service connection for congestive heart failure, on a substitute basis, entitlement to DIC for the cause of the Veteran's death under 38 U.S.C.A. § 1151, and the propriety of the termination of non-service connected death pension benefits due to excess income are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an October 2011 rating decision, the Wichita RO denied the Veteran's claim of entitlement to service connection for congestive heart failure.

2.  The Veteran died in December 2011.

3.  The appellant, who is the surviving spouse of the Veteran, filed a request for substitution in October 2012, within one year of the Veteran's death.

4.  The appellant's October 2012 statement, which was received within one year of notice of the October 2011 rating decision, expresses disagreement with the October 2011 rating decision's denial of the Veteran's claim for service connection for congestive heart failure.


CONCLUSION OF LAW

The criteria for the substitution of the appellant in place of the now-deceased Veteran in the appeal of the October 2011 rating decision denying his claim for entitlement to service connection for congestive heart failure have been met.  38 U.S.C.A. § 5121A  (West 2014); 38 C.F.R. § 3.1010(g)(1)(i) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Substitution under 38 U.S.C.A. § 5121A

The appellant, the Veteran's surviving spouse, seeks recognition as a substitute party in the appeal of an October 2011 rating decision.  

A request to be substituted as the claimant upon the death of a claimant may be authorized under 38 U.S.C. § 5121A , which was enacted on October 10, 2008, as part of the Veterans' Benefits Improvement Act of 2008, Public Law No. 110-389, § 212, 122 Stat. 4145, 4151.  Pursuant to 38 U.S.C. § 5121A(a), if a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for purposes of processing the claim to completion. 

The law at 38 U.S.C. § 5121A further explains that all claims for substitution of  a claimant require that the veteran have died on or after October 10, 2008, the date in which the law was enacted.  Paragraph (c) under § 212 of Public Law No. 110-389 specifically states that 38 U.S.C. § 5121A, "shall apply with respect to the claim of any claimant who dies on or after the date of the enactment of this Act."  

In this case, during his lifetime, the Veteran filed a claim for service connection for congestive heart failure, which was denied by the Wichita RO in an October 2011 rating decision.  The Veteran died in December 2011, without having entered a notice of disagreement with the October 2011 decision.

In October 2012, VA received notice from the appellant that she was seeking substitution under 38 U.S.C. § 5121A and was submitting an NOD with the October 2011 rating decision.  In a November 2012 substitution determination that is on appeal, the Wichita RO determined that, while the appellant was the surviving spouse of the Veteran, she could not be substituted for the Veteran because the RO had determined that, at the time of his death, the Veteran did not have an appeal pending because he had not filed an appeal prior to his death.

The law pertaining to substitution, 38 U.S.C.A. § 5121A, contains no requirement that a notice of disagreement be filed by a veteran prior to his or her death.  Rather,  38 U.S.C.A. § 5121A  requires only that "a claim for any benefit [. . .] is pending" at the time the motion for substitution is filed.  A pending claim is defined by regulation as a claim for which the appeals period has not yet expired.  38 C.F.R. §§ 3.156(a), 3.160(c) (2015).  Additionally, the U.S. Court of Appeals for Veterans Claims (Court) has held that a claim remains pending despite the death of the veteran if the appeals period has not yet lapsed.  Taylor v. Nicholson, 21 Vet. App. 126, 128-29 (2007).  Moreover, VA has recently clarified its position in a final rule, effective October 6, 2014.  The new 38 C.F.R. § 3.1010(g)(1)(i) states that, "[a] claim is also considered to be pending if, at the time of the claimant's death, the agency of original jurisdiction has made a decision on the claim, but the claimant has not filed a notice of disagreement, and the period allowed by law for filing a notice of disagreement has not expired."  See 79 Fed. Reg. 52977 -52985 (September 5, 2014).  

As this represents a clarification and liberalizing redefinition of what constitutes a "pending claim," counter to the interpretation contained in VBA Fast Letter 10-30,  rather than a change/revision of the prior law and regulations, 38 C.F.R. § 3.1010(g)(1)(i) is applicable to all claims for substitution made on or after October 10, 2008, the effective date of 38 U.S.C.A. § 5121A, as opposed to the October 6, 2014 effective date of the final rule.

In the present case, the Veteran died in December 2011, after the October 10, 2008 effective date of the substitution law.  The appellant's motion for substitution was received in October 2012, within one year of the October 2011 rating decision, as well as within one year of the Veteran's death.  As the October 2011 rating decision remained pending at the time of the appellant's request for substitution, the requirements for substitution under 38 U.S.C.A. § 5121A  have been met.



ORDER

The appellant is substituted for the Veteran in the matter of entitlement to service connection for congestive heart failure.


REMAND

Reason for Remand:  To issue a Statement of the Case for each issue on appeal.

As the appellant meets the criteria under 38 U.S.C.A. § 5121A to be substituted for the Veteran with regard to his claim for entitlement to service connection for congestive heart failure, she was capable of filing her own notice of disagreement with the October 2011 rating decision, and was not limited by the fact that the Veteran did not enter a notice of disagreement during his lifetime.  The appellant's October 2012 Notice of Disagreement was received within one year of notice of the October 2011 rating decision, and indicated that she was requesting review under the Decision Review Officer (DRO) process.  The AOJ has yet to issue a Statement of the Case (SOC) for the appeal of this issue.

In a June 2013 decision, the St. Paul, Minnesota Pension Management Center (PMC) terminated the appellant's award of non-service connected death pension benefits, due to excess income, as of January 1, 2013.  The appellant filed a statement disagreeing with this decision in November 2013.  No SOC has yet been issued regarding the appeal of this issue.  Although, the file contains an April 2015 letter from the PMC indicating that a letter from the appellant's attorney withdrawing the appeal for death pension benefits was received in March 2014, such correspondence does not appear in the claims file, and therefore, the Board cannot view said letter to determine whether it meets the criteria for withdrawal of a claim/appeal under 38 C.F.R. § 20.204 (2015).  Therefore, the Board is proceeding under an assumption that the appeal remains pending.

In a November 2014 rating decision, the Wichita RO denied the appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1151.  The appellant filed an NOD in October 2015, and indicated that she was requesting review under the DRO process and an informal DRO telephone conference regarding this matter.  The claims file does not reflect that such an informal conference has been scheduled, or that an SOC has been issued for the appeal of this matter.

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As adjudicative action on the appeals of the denial of the Veteran's claim for service connection for congestive heart failure, the denial of the appellant's claim for DIC benefits for the cause of the Veteran's death per 38 C.F.R. § 1151, and the termination of the appellant's non-service connected death pension benefits as of January 1, 2013 have not yet been taken, each issue must be remanded for the issuance of an SOC and to give the appellant the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon, 12 Vet. App. 238. 

Accordingly, the claims are REMANDED for the following action:

After conducting any necessary development (the Board notes that the appellant's attorney has requested an informal telephone conference with regard to the appeal of the denial of DIC benefits), have a Decision Review Officer conduct a de novo review and readjudicate the issues of entitlement to service connection for congestive heart failure, on a substitute basis, entitlement to DIC benefits for the cause of the Veteran's death per 38 C.F.R. § 1151, and the propriety of the termination of non-service connected death pension benefits due to excess income, and issue a Statement of the Case addressing the issues.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to these issues.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


